Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

Claim Objections
As per claim 4, it is objected to because of minor informalities. In ll. 3 “an interface” is recited but should it be “the network interface”? Appropriate correction is required.

As per claim 18, it is objected to because of minor informalities. In ll. 2 “input timeslot among multiple timeslots” should be “output timeslot index among the multiple time timeslots”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2016/0077872) (hereinafter Gu) in view of Ro (US 2002/0150123).

As per claim 1, the combination of references above teach a network interface (Gu [0040]) comprising: an input port (Gu [0052]-[0053]) and a timeslot allocator to allocate packets received at the input port to a first input timeslot queue based on packet timestamps and to allocate packets received at the input port to a second input timeslot queue based on packet timestamps (Ro fig. 7; [0046]; [0064] buffer different types of data packets into different buffers based on their time-stamps).

Ro and Gu are both concerned with data processing within a computing environment. Gu teaches a network interface with an input port while Ro teaches buffering different types of data packets into different buffers based on their time-stamps. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu in view of Ro because it would provide for a multimedia module that does not experience an underflow or overflow condition thus improving the quality of user experience of the system.

As per claim 4, Gu further teaches a scheduler to allocate processed packets of the first input timeslot queue to a first output timeslot queue and allocate processed packets of the second input timeslot queue to a second output timeslot queue ([0029]) and comprising an interface to select packets from the first output timeslot queue for transmission using an output port and to 

As per claim 5, Gu further teaches a scheduler to assign packets having a first characteristic and associated with the first input timeslot queue to a first output timeslot queue and to assign packets having a second characteristic and associated with the second input timeslot queue to a second output timeslot queue ([0041] and [0043] packets have different attributes and are inserted into the appropriate input queues accordingly).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gu and Ro, and further in view of Safadi (US 5,572,517).

As per claim 2, Safadi teaches wherein a size of a timeslot is based on one or more of: utilization of one or more cores or number of packets allocated to a timeslot (col. 17, ll. 19-25).

Safadi and Gu are both concerned with data processing within a computing environment. Gu teaches a network interface with an input port while Safadi teaches varying the size of the timeslot based on the number of packets that can be transmitted within the time slot. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu and Ro in view of Safadi because it would provide for time slots that are used as assigned to prevent any transmission overlap from different terminals which would be advantageous because it would afford guaranteed latency per cycle. Also, the network .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gu and Ro, and further in view of Ulman et al. (US 9,306,876) (hereinafter Ulman).

As per claim 3, Ulman teaches a scheduler to allocate packets from the first input timeslot queue to an output timeslot queue to maintain an order of received packets within a timeslot (col. 8, ll. 13-19 and 42-50).

Ulman and Gu are both concerned with data processing within a computing environment. Gu teaches a network interface with an input port while Ulman teaches preserving and maintaining the order of packets within queues. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu and Ro in view of Ulman because it would provide for a balanced distribution of packets among the memory banks which generally improves memory utilization of the memory banks. Balanced distribution of packets directed to the different queues among the memory banks also makes the memory space available in the memory banks to be efficiently shared by all of the queues.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gu and Ro, and further in view of Rosen et al. (US 2020/0210230) (hereinafter Rosen).

As per claim 6, Rosen teaches a scheduler to assign one or more packets associated with the first input timeslot queue to a first output timeslot queue and, based on a fullness level of the first output timeslot queue meeting or exceeding a threshold, assign packets associated with the first input timeslot queue to a second output timeslot queue ([0011]).

Rosen and Gu are both concerned with data processing within a computing environment. Gu teaches a network interface with an input port while Rosen teaches reassigning tasks originally assigned to a default queue to a secondary queue when the queue-length of the default queue is above a threshold. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu and Ro in view of Rosen because it would efficiently distribute tasks to processors by adjusting an affinity strictness measure of tasks to processors thereby achieving a low average latency of tasks, and a low rate of dropped tasks.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gu and Ro, and further in view of Zhang et al. (US 2010/0246549) (hereinafter Zhang).

As per claim 7, Zhang teaches a combiner to select one or more packets for transmission using a first port from a first output timeslot queue and to select one or more packets for transmission using the first port from a second output transmit queue ([0121]).

Zhang and Gu are both concerned with data processing within a computing environment. Gu teaches a network interface with an input port while Zhang teaches selecting packets from .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gu and Ro, and further in view of Skerry et al. (US 2017/0093677) (hereinafter Skerry).

As per claim 8, Skerry teaches wherein: the first core is to perform one or more of: determination if a packet is valid ([0060]), determination of packet destination ([0029]), use of Data Plane Development Kit (DPDK) ([0021]), or use OpenDataPlane ([0021]); and the second core is to perform one or more of: determination if a packet is valid ([0060]), determination of packet destination ([0029]), use of Data Plane Development Kit (DPDK) ([0021]), or use OpenDataPlane ([0021]).

Skerry and Gu are both concerned with data processing within a computing environment. Gu teaches a network interface with an input port while Skerry teaches determining if a packet is valid, a packet destination and use of DPDK and ODP. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu and Ro in view of Skerry because it would provide for virtualizing network functions as .

Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gu and Ro, and further in view of Peters (US 2014/0281349).

As per claim 9, Peters teaches: a first core to process packets associated with the first input timeslot queue; and a second core to process packets associated with the second input timeslot queue (fig. 3).

Peters and Gu are both concerned with data processing within a computing environment. Gu teaches a network interface with an input port while Peters teaches a core per queue for processing packets in each respective queue. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu and Ro in view of Peters because it would provide for tokens to be used to signal to the next core that the current core has completed processing, to mutually exclude other cores from accessing logical queues out of turn so that packet ordering is maintained, and to prevent queue overflow by forcing each core to respect the gap time for each logical queue region.

As per claim 10, it has similar limitations as claims 1, 4, and 9, and is rejected using the same rationale as above.

As per claim 12, it has similar limitations as claim 5, and is therefore rejected using the same rationale as above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gu, Ro, and Peters, and further in view of Ulman.

As per claim 11, it has similar limitations as claim 3, and is therefore rejected using the same rationale as above.

Ulman and Gu are both concerned with data processing within a computing environment. Gu teaches a network interface with an input port while Ulman teaches preserving and maintaining the order of packets within queues. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Ro, and Peters in view of Ulman because it would provide for a balanced distribution of packets among the memory banks which generally improves memory utilization of the memory banks. Balanced distribution of packets directed to the different queues among the memory banks also makes the memory space available in the memory banks to be efficiently shared by all of the queues.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gu, Ro, and Peters, and further in view of Rosen.

As per claim 13, Rosen teaches wherein the first characteristics comprise one or more of: input port, 5tuple of the received packets ([0053] and [0100]), protocol type ([0053]), quality of service (QoS), or traffic class ([0048]).

Rosen and Gu are both concerned with data processing within a computing environment. Gu teaches a network interface with an input port while Rosen teaches reassigning tasks originally assigned to a default queue to a secondary queue when the queue-length of the default queue is above a threshold. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Ro, and Peters in view of Rosen because it would efficiently distribute tasks to processors by adjusting an affinity strictness measure of tasks to processors thereby achieving a low average latency of tasks, and a low rate of dropped tasks.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gu, Ro, and Peters, and further in view of Skerry.

As per claim 14, it has similar limitations as claim 8, and is therefore rejected using the same rationale as above.

Skerry and Gu are both concerned with data processing within a computing environment. Gu teaches a network interface with an input port while Skerry teaches determining if a packet is valid, a packet destination and use of DPDK and ODP. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gu, Ro, and Peters, and further in view of Wang et al. (US 2018/0285151) (hereinafter Wang).

As per claim 15, Wang teaches wherein: assigning the processed packets assigned to the first timeslot queue to a first output timeslot queue comprises selecting an output timeslot queue based at least, in part, on utilization of a core that processes the first output timeslot queue (abstract) and assigning the processed packets assigned to the second timeslot queue to a second output timeslot queue comprises selecting an output timeslot queue based at least, in part, on utilization of a core that processes the second output timeslot queue ([0022]).

Wang and Gu are both concerned with data processing within a computing environment. Gu teaches a network interface with an input port while Wang teaches determining which queue to route packets based on the workload of different CPU cores. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Ro, and Peters in view of Wang because it would improve the NIC's capability to steer data packets/flows to different receive queues to be processed by different CPU cores, advantageously resulting in improvements in latency, such as avoiding core-core transferring for TCP connections, and also increased data throughput.

As per claim 16, Wang teaches wherein: based on utilization of a core that processes the first output timeslot queue exceeding a threshold, assigning a third output timeslot queue to packets associated with the first timeslot queue ([0030]; [0044]; [0059]).

Wang and Gu are both concerned with data processing within a computing environment. Gu teaches a network interface with an input port while Wang teaches determining which queue to route packets based on the workload of different CPU cores. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Ro, and Peters in view of Wang because it would improve the NIC's capability to steer data packets/flows to different receive queues to be processed by different CPU cores, advantageously resulting in improvements in latency, such as avoiding core-core transferring for TCP connections, and also increased data throughput.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gu, Ro, and Eng et al. (US 5,256,958) (hereinafter Eng).

As per claim 17, the combination of references above teach a system comprising: a network interface (Gu fig. 9, block 225) comprising a port to receive packets (Gu [0074]) and one or more processors (Gu fig. 9, block 221), the one or more processors to selectively allocate one or more received packets to an input timeslot among multiple timeslots (Ro fig. 7; [0046]; [0064]); a memory (Gu fig. 9, block 223); and one or more cores communicatively coupled to the network interface and the memory (Gu fig. 9, block 222), the one or more cores to: process 

Ro and Gu are both concerned with data processing within a computing environment. Gu teaches a network interface with an input port while Ro teaches buffering different types of data packets into different buffers based on their time-stamps. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu in view of Ro because it would provide for a multimedia module that does not experience an underflow or overflow condition thus improving the quality of user experience of the system.

Eng and Gu are both concerned with data processing within a computing environment. Gu teaches a network interface with an input port while Eng teaches allocating packets to output timeslots based on the input timeslots of the packets. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu and Ro in view of Eng because it would provide a concentrator packet switch module to be reused upon expansion thus not incurring any waste as in the prior art and additionally provides a much simpler control mechanism than a single-stage packet switch unit.

As per claim 18, Ro teaches wherein to selectively allocate one or more received packets to an input timeslot among multiple timeslots, the one or more processors are to determine if the determine data type and analyze and interpret each data packet to be time-stamped).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gu, Ro, and Eng, and further in view of Takahara (US 2009/0138642).

As per claim 19, Takahara teaches wherein the one or more processors are to adjust a duration of a timeslot based on utilization of at least one of the one or more cores (abstract and [0049] a timer parameter value for determining the time packets are held is changed based on the CPU usage rate).

Takahara and Gu are both concerned with data processing within a computing environment. Gu teaches a network interface with an input port while Takahara teaches adjusting a timing parameter for packets based on the CPU usage rate. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Ro, and Eng in view of Takahara because the speed of response to packet reception can be increased when a small number of packets are received per unit time, while an excessive load on the CPU can be reduced when a large number of packets are received per unit time. Also, the speed of response to packet reception can be increased while limiting the CPU usage rate to a rate not higher than the target CPU usage rate.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gu, Ro, and Eng, and further in view of Doshi et al. (US 2019/0007284) (hereinafter Doshi).

As per claim 20, Doshi teaches a compute sled ([0057]).

Doshi and Gu are both concerned with data processing within a computing environment. Gu teaches a network interface with an input port while Doshi teaches compute sleds. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Ro, and Eng in view of Doshi because if a received notification indicates that a storage sled is being overloaded, the requestor device may reduce data access workloads for the storage sled or redirect future data access requests to the secondary storage sled. Because the sleds are physically shallower than conventional rack dimensions, components are arranged on each sled to reduce thermal shadowing, and as a result, the wider, shallower sleds allow for an increase in device performance because the devices can be operated at a higher thermal envelope due to improved cooling.

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Van Zoest et al. (US 2006/0168291) disclose timestamping different information sent between clients and servers.

Yoo et al. (US 2018/0131641) disclose a NIC configured to send and receive packets via buffers.

Tumuluru et al. (US 2018/0069924) disclose leveraging CPU flow affinity.

Thakur et al. (US 2017/0318082) disclose a system of multiple queues per respective multiple cores for processing data packets that balances the traffic load in the multi-core system.

Sindhu et al. (US 2019/0012350) disclose stream processing in a multi-core multi-queue environment.

Oren et al. (US 2018/01467340) disclose multi-core wireless network data transmission with multiple queues.

Malloy et al. (US 2018/0157515) disclose modifying affinitization of queues and cores based on a utilization level and threshold.

Dubal et al. (US 2011/0142064) disclose dynamic receive queue balancing.

Browne et al. (US 2016/0306416) disclose a multi-core multi-queue environment for handling data packets.

Britkin et al. (US 2019/0108068) disclose distributing load in a multi-core system.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            February 15, 2022